Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 7/14/2020.  Claims 1-17 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 7/14/2020, 10/29/2020, 12/9/2020, and 2/11/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 5:  Replace “proximate” with “into”
 
Allowable Subject Matter
4.	Claims 1-17 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claim 1 is directed towards a bio-sensor device that includes/performs the operations of “a display portion having a light passing panel, the display portion emitting 5visible light from a two-dimensional array of pixels to generate an image, the pixels generating light having a first set of peak wavelengths; an infrared light source optically coupled into an edge of the light passing panel, wherein the light passing panel acts as a light guide to guide the light from the infrared light source and emit the light from the infrared light 10source through a light emitting surface of the light passing panel; a two-dimensional array of photodetectors arranged to detect light reflected back by a body part contacting the light passing panel, the photodetectors generating first signals corresponding to the light reflected back by the body part; 15a controller coupled to the display portion and the infrared light source, the controller being configured to control pixels in the display portion to emit light within the first set of peak wavelengths while separately controlling the infrared light source; and detection circuitry coupled to the photodetectors configured for analyzing 20the first signals corresponding to at least reflections of the infrared light from the body part”.
	The cited and considered prior art, specifically Sakariya (US PGPub 2015/0364107) that discloses a display substrate having a display region;  a row of interactive pixels within the display region, each interactive pixel comprising an infrared 
	And Wassvik (US PGPub 2015/0346856) that discloses an LCD unit including a backlight and a plurality of image-forming pixel elements arranged in a central region;  a planar light guide with a first refractive index, having a front surface forming a touch-sensing region and an opposite rear surface facing the LCD unit;  a plurality of light emitters, emulated by passing light from the backlight through pixel elements of first selected portions of a peripheral region of the LCD unit into the light guide for propagation therein through total internal reflection;  a plurality of light detectors connected to receive light from the light guide,
	And Park (US PGPub 2018/0267651) that discloses a display panel including a display area and a border area other than the display area, the display area comprising: a plurality of gate lines extending in a first direction;  a plurality of data lines intersecting the gate lines;  a plurality of signal read lines intersecting the gate lines;  and a plurality 
	And Wassvik (US PGPub 2016/0342282) that discloses a liquid crystal display ("LCD") unit including a backlight unit and a plurality of image-forming pixel elements arranged in a central region;  a light emitter comprising a pixel element of a first selected portion of a peripheral region of the LCD unit, said light emitter including a first quantum dot structure configured to receive excitation light from said backlight unit and emit light at a wavelength longer than said excitation light through the pixel element;  a planar light guide comprising a front surface forming a touch-sensing region and an opposite rear surface facing the LCD unit, said planar light guide configured to receive the emitted light from the light emitter for propagation in the planar light guide through total internal reflection;  and a light detector configured to receive light from the planar light guide,
	And Gu (US PGPub 2013/0129164) that discloses a light source configured to provide light of different wavelengths under control to project on a subject;  an image sensor configured to capture an image of the subject to generate an image signal;  a recognition module coupled to the image sensor, configured to receive the image signal 
according to all of the matching scores,
	and Kanda (US Patent 8811682) that discloses a substrate in which multiple pixel circuits are formed, each of the pixel circuits containing a photodiode;  a driving unit that generates an image signal in which a target has been captured by driving the multiple pixel circuits, a first filter formed between an imaging surface on which a finger is placed and a fingerprint capturing region, the first filter being configured to transmit light less than 800 nm;  a second filter located adjacent to the first filter formed between the imaging surface and a vein capturing region, the second filter being configured to transmit light greater than 800 nm;  a first light source that emits light toward the first filter through the area between the fingerprint capturing region and the first filter;  and a second light source that emits light toward the second filter through the area between the vein capturing region and the second filter, wherein when the substrate in which the multiple pixel circuits is formed is a capturing region containing an array of the photodiodes, the capturing region including both the fingerprint capturing region for capturing a fingerprint and the vein capturing region for capturing veins, and the first light source emits light of a first wavelength region and is positioned beneath the fingerprint capturing region, and the second light source emits light of a second wavelength region and is positioned beneath the vein capturing region, and the fingerprint capturing region and the vein capturing region are opposite from one another and overlap with the substrate when viewed from above,

	Claims 2-17 are allowed for being dependent upon allowed base claim 1.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664